DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Objections
Claim 13 is objected to because of the following informalities:  upon further consideration, the phrase “an outer edge of the one or more of the tread blocks are formed” in line 5 should be written as --an outer edge of the one or more of the tread blocks is formed— for grammatical clarity.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  upon further consideration, the phrase “the second compound, wherein an outer edge” in line 5 should be written as --the second compound, and wherein an outer edge— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “wherein an outer edge of the one or more tread blocks are formed from a third coextruded strip having a range of 90-100% of the second compound and a range of 0-10% of the first compound” in lines 5-7 is not supported by the original disclosure. Neither the original specification or the drawings disclose a third coextruded strip used to form an outer edge of the one or more tread blocks wherein the third coextruded strip has a range of 90-100% of the second compound and a range of 0-10% of the first compound. The originally filed claims recite the limitation “wherein the outline of the lateral edges and each of the one or more tread blocks are formed in the range of 80-100% of the second compound.” In other words, the original claims provide support for forming an outer edge of the one or more tread blocks with 80-100% of the second compound. However, neither the original claims nor the original specification disclose a third coextruded strip used to form an outer edge of the one or more tread blocks or a range of the first compound in the outer edge of the one or more tread blocks. 
Claims 14-23 are dependent upon claim 13. 

Allowable Subject Matter
Claims 13-23 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. 
Regarding claim 13, no prior art of record is considered to teach or suggest the combination of limitations of claim 13. In particular the limitations “wherein the tread has a base layer formed from a first coextruded strip having a range of 90-99% of a second compound and a range of 1-9% of a first compound, wherein one or more of the tread blocks are formed by a second coextruded strip having a range of 90-99% of the first compound and a range of 1-10% of the second compound” and “wherein an outer edge of the one or more of the tread blocks are formed from … 90-100% of the second compound”. 
Claims 14-23 would be allowable by their dependence on claim 13. 
The closest prior art is considered to be Sakata (JP 2015-013519, see machine translation) (of record), Boiocchi et al. (US 2007/0221304), and Shimomura (US 2015/0090381) (of record).
Sakata discloses the limitations as discussed in the previous office action of record. However, Sakata does not expressly recite that one or more of the tread blocks are formed by a second coextruded strip having a range of 90-99% of the first compound and a range of 1-10% of the second compound. Moreover, the examiner finds Applicants arguments on pages 2-3 of the Remarks regarding Sakata to be persuasive. In particular, Applicant’s argument against modifying Sakata to change the structure and composition of the tread blocks (which are already comprised of 80-100% of one compound) is found to be persuasive. 
Boiocchi discloses a tire having a tread, wherein the tread has a base layer (Figs. 5, 6, 6A: 12) formed from a second elastomeric material (i.e. second compound) ([0138]-[0140]), wherein one or more of the tread blocks (Figs. 5, 6, 6A: 15) are formed from the second elastomeric material (i.e. second compound) (Figs. 5, 6, 6A: 9) and a first elastomeric material (i.e. first compound) (Figs. 5, 6, 6A: 10), and wherein an outer edge of the one or more of the tread blocks is formed from the second elastomeric material (i.e. second compound) (Figs. 5, 6, 6A: see 9 around grooves 11). Boiocchi further discloses that the second compound is advantageously coextruded with the first compound ([0033], [0063], [0069], [0114]). Boiocchi also discloses that the base layer is formed from a rubber having a range of 100% of the second compound and a range of 0% of the first compound, which approaches the claimed ranges of 90-99% of a second compound and a range of 1-9% of a first compound. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a coextruded rubber of 100% of the second compound and 0% of the first compound to behave in substantially the same way as 99% of the second compound and 1% of the first compound. Boiocchi also discloses that the one or more of the tread blocks are formed by a rubber having approximately 90% of the first compound and approximately 10% of the second compound (Figs. 5, 6, 6A: see tread block 15 by tread edge having first compound 10 and second compound 9), which falls within and overlaps with the claimed ranges of 90-99% of the first compound and a range of 1-10% of the second compound. While Boiocchi does not state whether the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the first and second compounds in the one or more tread blocks would be reasonably in the aforementioned range. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Boiocchi also discloses that an outer edge of the one or more of the tread blocks are formed from approximately 100% of the second compound and approximately 0% of the first compound (Figs. 5, 6, 6A: see where edges of blocks 15 by grooves 11 are only comprised of second rubber 9), which falls within and overlaps with the claimed ranges of 90-100% of the second compound and 0-10% of the first compound. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. However, while Boiocchi discloses that the various tread components are formed by a coextruded rubber of a first and second compound and comprise certain ratios of first compound to second compound within the respective tread components, Boiocchi does not expressly recite that the tread base is formed by a first coextruded strip having the claimed ranges of first and second compounds, or that the tread blocks are formed by a second coextruded strip having the claimed ranges of first and second compounds. Instead, Boiocchi discloses overall compositions of the first and second compounds in the specific tread components, rather than in the coextruded strip(s). 
Shimomura teaches a tire tread (Figs. 1, 2, 7) having a base layer (Fig. 7: 13) and a cap layer (Fig. 7: 12), wherein the tread is formed by a coextruded strip of a first and second compound (Figs. 3-4) and wound such that the amount of first and second compound varies across the tread as desired (Figs. 1, 2, 6, 7). In this manner, two kinds of rubber of differing hardness may be coextruded together to form the rubber ribbon to provide a pneumatic tire manufacturing method capable of easily forming a tread rubber which can solve known problems in the tire art ([0010]-[0011], [0043]). However, Shimomura also does not expressly recite that the tread base is formed by a first coextruded strip having the claimed ranges of first and second compounds, or that the tread blocks are formed by a second coextruded strip having the claimed ranges of first and second compounds. Instead, Shimomura teaches a coextruded strip that varies the amount of first and second compounds within the strip so as to have different amounts of first and second compound in various tread portions, rather than using different coextruded strips having differing ratios of first and second compounds. 
One of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record without a motivation or suggestion to do so, especially when the modification would substantially and materially alter the intended operation and functionality of the prior art, as in this case. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749